Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-30-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 & 17 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kuscher (US 2014/0127992 A1).

Regarding Claim 1. 
An information processing method, including: 
establishing, in response to a distance {is determined capability of establishing, spec 0018} between a first electronic device and a second electronic device being less than a distance value, a communication connection between a first communication assembly {NFC near field communication function/assembly, 0021-spec} of the first electronic device and a second communication assembly {NFC near field communication function/assembly, 0021-spec} of the second electronic device {Kuscher (US 2014/0127992 A1): steps 205 & 210 in Fig.2, e.g. in 210-Fig.2 wherein the first device determined that the second device is within a predetermined distance of the first device, establishing a wireless near field communication NFC connection with the second device, emphasis added, see also steps 305 & 310 in Fig.3}; 
obtaining, by the first electronic device, information of the second electronic device through the first communication assembly {NFC near field communication function/assembly, 0021-spec} and the second communication assembly {Kuscher: step 205-Fig.2 wherein the first device determined that the second device is within a predetermined distance of the first device, emphasis added, see also step 305 in Fig.3}; and 
connecting the first electronic device to a network (e.g., an access point network or short-range network) based on the information {Kuscher: step 210 in Fig.2 wherein 

Regarding Claim 9. 
-Claim 9 is rejected with the same reasons as set forth in claim 1 and further as following:
An electronic device {Kuscher: mobile device 110-Fig.1; 400-Fig.4; 500-Fig.5} comprising: 
a first communication assembly {Kuscher: Wireless NFC module 410-Fig.4 & ¶0035; wireless communication subsystem 525-Fig.5 & ¶0044}; and 
a processor {Kuscher: processor-Fig.4 & ¶0035-¶0036 & ¶0038; processor 505-Fig.5 & ¶0041-¶0042 and ¶0046-¶0051} configured to: 
establish, in response to a distance between the electronic device and another electronic device being less than a distance value, a communication connection between the first communication assembly {NFC near field communication function/assembly, 0021-spec} of the electronic device and a second communication assembly {NFC near field communication function/assembly, 0021-spec} of the another electronic device; 
obtain, through the first communication assembly {NFC near field communication function/assembly, 0021-spec} and the second communication assembly, information of the another electronic device; and 
connect the electronic device to a network (e.g., an access point network or short-range network) based on the information.

Regarding Claim 17. 
-Claim 17 is rejected with the same reasons as set forth in claim 1 and further as following:
A non-transitory computer readable storage medium storing a computer program, wherein the computer program is executed by a processor to implement an information processing method {Kuscher: ¶0035-¶0036, ¶0038 & ¶0041 wherein the system 405-Fig.4 can include a memory, one or more processors, and one or more modules stored in memory and configured for execution by one or more processors}, the method comprising: 
establishing, in response to a distance between a first electronic device and a second electronic device being less than a distance value, a communication connection between a first communication assembly {NFC near field communication function/assembly, 0021-spec} of the first electronic device and a second communication assembly {NFC near field communication function/assembly, 0021-spec} of the second electronic device; 
obtaining, by the first electronic device, information of the second electronic device through the first communication assembly {NFC near field communication function/assembly, 0021-spec} and the second communication assembly; and 
connecting the first electronic device to a network (e.g., an access point network or short-range network) based on the information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuscher (US 2014/0127992 A1), as applied to claims 1, 9 & 17 as above, and further in view of Lombardi (US 2017/0070346 A1).

Regarding Claim 8. With the same reasons as set forth in the information processing method according to claim 1, Kuscher does not explicitly disclose claim 8.
However, in the same field of endeavor, Lombardi (US 2017/0070346 A1) discloses wherein obtaining the information of the second electronic device includes include: 

decrypting, by the first electronic device, the encrypted information to obtain the information of the second electronic device {Lombardi: step 206-Fig.2 wherein the second device 110b decrypts the encrypted shared secret.  The shared secret may be decrypted using a decryption algorithm stored in a protected memory of the second device 110b, ¶0030}.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Lombardi’s teaching to Kuscher’s system with the motivation being to “prevent against malicious attacks”{Lombardi: ¶0030}.

Regarding Claim 16.
	-Claim 16 is rejected with the same reasons as set forth in claim 8 & 9.
The electronic device according to claim 9, wherein the processor is further configured to: 
obtain encrypted information of the another electronic device from the another electronic device; and 
decrypt the encrypted information to obtain the information of the another electronic device.
Allowable Subject Matter
Claims 2-7, 10-15 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 2-3. The prior art fails to teach the information processing method according to claim 1, wherein: 
the first electronic device includes a first connection assembly {WWAN LTE, spec 0024} {WWAN LTE, spec 0024}; 
the information is information of a client identification assembly {SIM card & APN access point network, spec 0014} of the second electronic device; and 
the first communication assembly {NFC near field communication function/assembly, 0021-spec} is configured to enable the first electronic device to be connected to the network (e.g., the access point network or short-range network) within a coverage of a cellular network.

Regarding Claims 4-6. The prior art fails to teach the information processing method according to claim 1, wherein: 
the first electronic device is not configured with a first connection assembly {WWAN LTE, spec 0024}; 

the information is information of the second connection assembly {WIFI hotspot, spec 0029} of the second electronic device; 
the first connection assembly {WWAN LTE, spec 0024} is configured to enable the first electronic device to be connected to the network (e.g., the access point network or short-range network) within a coverage of a cellular network; and 
the second connection assembly {WIFI hotspot, spec 0029} is configured to convert data network signal received by the second electronic device into wireless signal and transmit the wireless signal.

Regarding Claims 10-11. The prior art fails to teach the electronic device according to claim 9, further comprising: 
a first connection assembly {WWAN LTE, spec 0024}, wherein: 
the information is information of a client identification assembly {SIM card & APN access point network, spec 0014} of the another electronic device; 
the processor is further configured to control to establish a network connection between the first connection assembly {WWAN LTE, spec 0024} of the electronic device and the client identification assembly {SIM card & APN access point network, spec 0014} of the another electronic device; and 
the first communication assembly {NFC near field communication function/assembly, 0021-spec} is configured to enable the electronic device to be connected to the network (e.g., the access point network or short-range network ) within a coverage of a cellular network.

Regarding Claims 12-15. The prior art fails to teach the electronic device according to claim 9, wherein: 
the electronic device is not configured with a first connection assembly {WWAN LTE, spec 0024}; 
the another electronic device is configured with a second connection assembly; 
the information is information of the second connection assembly {WIFI hotspot, spec 0029} of the another electronic device; 
the first connection assembly {WWAN LTE, spec 0024} is configured to enable the electronic device to be connected to the network (e.g., the access point network or short-range network) within a coverage of a cellular network; and 
the second connection assembly {WIFI hotspot, spec 0029} is configured to convert data network signal received by the another electronic device into wireless signal and transmit the wireless signal.

Regarding Claims 18-19. The prior art fails to teach the non-transitory computer readable storage medium according to claim 17, wherein: 
the first electronic device includes a first connection assembly {WWAN LTE, spec 0024}; 
the information is information of a client identification assembly {SIM card & APN access point network, spec 0014} of the second electronic device; and 
the first communication assembly {NFC near field communication function/assembly, 0021-spec} is configured to enable the first electronic device to be connected to the network (e.g., the access point network or short-range network) within a coverage of a cellular network.

Regarding Claim 20. The prior art fails to teach the non-transitory computer readable storage medium according to claim 17, wherein: 
the first electronic device is not configured with a first connection assembly {WWAN LTE, spec 0024}; 
the second electronic device is configured with a second connection assembly {WIFI hotspot, spec 0029}; 
the information is information of the second connection assembly {WIFI hotspot, spec 0029} of the second electronic device; 
the first connection assembly {WWAN LTE, spec 0024} is configured to enable the first electronic device to be connected to the network (e.g., the access point network or short-range network) within a coverage of a cellular network; and 
the second connection assembly {WIFI hotspot, spec 0029} is configured to convert data network signal received by the second electronic device into wireless signal and transmit the wireless signal.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2012/0040665 A1) discloses devices, systems, and methods for managing text-based services on mobile devices during the operation of a vehicle. Proactive service-controls use a time of day and location based services to determine that a mobile device is in a moving vehicle. Reactive position-awareness techniques use near-field communication (NFC) to determine that the mobile device is being operated by a user in a driver's seat of the vehicle. Upon satisfying both these determinations, specific text-based services such as messaging, browsing, etc. can be disabled by either the mobile device itself or by a network entity. The present invention can also be extended to managing other mobile device's usages in vehicles, including phone calls, online gaming, etc. {Figs.2-5}.

Cui (US 2014/0161113 A1) discloses concepts and technologies for location-based WI-FI radio activation and deactivation for mobile devices. According to one aspect disclosed herein, a WI-FI connection management system can detect that a mobile device is within a coverage area provided by a WI-FI network. The WI-FI connection management system can also generate a trigger to instruct the mobile device to activate a WI-FI radio of the mobile device and connect to the WI-FI network. The WI-FI connection management system can also send the trigger to the mobile device {Figs.1-5}.




Irony (US 2008/0171561 A1) discloses an apparatus for and method of automatically establishing a secondary communications link (e.g., short range wireless connection such as WLAN, Bluetooth, etc.) between two communications devices utilizing an already established primary communications connection (e.g., cellular phone connection). The invention eliminates the need for both sides of a connection to manually initiate and configure their communication devices in order to establish a wireless connection. Connection parameters required to establish the link are configured on only one communication device (e.g., cellular phone), without the need to also configure them on the communication device on the other end of the connection. 

Kahn (US 2012/0294293 A1) discloses  the wireless access selection capability enables a wireless user terminal to determine, via interaction with a mobility network (e.g., a 3G cellular network, a 4G cellular network, and the like), whether to remain connected via the mobility network or to connect via a Wireless Local Area Network (WLAN). The interaction may be in the form of two queries initiated by the wireless user terminal, including a first query for determining whether the wireless user terminal should perform a scan for identifying WLANs available for providing wireless access to the wireless user terminal and a second for determining whether the wireless user terminal should switch from being connected to the mobility network to being connected to an identified WLAN identified during a scan initiated by the wireless user terminal {Figs.1-2}.

Kumar (US 2019/0116488 A1) discloses methods, systems, and devices for wireless communications are described. A source user equipment (UE) may determine which subscriber identity module (SIM) card to use based on information of the target UE. For example, the target UE may have poor call quality using a first SIM, but high call quality when using a second SIM. The target UE may indicate the call quality for each SIM in subscription information to the source UE. The source UE may determine to use the second SIM of the target UE instead of the first SIM, resulting in higher call 

Lee (US 2019/0356176 A1) discloses an electronic device comprises: a near-field communication unit; and a control unit electrically connected to the near-field communication unit, wherein the control unit can be configured to detect whether a foreign object is located between the electronic device and a first electronic device by using the near-field communication unit before performing wireless charging with the first electronic device which provides power wirelessly {Fig.1}.
Sarkar (US 9,699,594 B2) discloses a mobile user device, configured to communicate over a wireless medium and a corresponding computer-implemented method is described. The mobile user device in one embodiment may comprise a near field communication interface for at least sending response information to a receiver in one or more near field transmissions; and a communication control module, connected with said near field communication interface. To improve the security of the mobile user device, the communication control module is configured to control whether said response information is sent by said near field communication interface in dependence of at least a communication safety parameter {Figs.1-9}.

WWAN. The group owner status designates that a selected UE will be the master in a D2D communication with one or more other UEs. The group owner status may be determined by the PDF. The designation of one UE as a group owner may be based on signal strength of the UE with the RAN, the capabilities of the UE, selected at random between two or more UEs in the 3GPP network, or based on other desired metrics, as can be appreciated. The group owner UE can be configured to communicate using ProSe group communication with a plurality of other UEs on the D2D communication channel {Figs.1-9}.

Bondar (EP 2677773 A1) discloses a Near Field Communication (NFC) Share Framework Adaptor (1200) in an NFC device, comprising a module (1208) to receive a message from an application running on the NFC device; a parser module (1204) to parse the message, identify its payload data, and determine the payload data's type; a converter module (1204) to convert the parsed message into an encapsulated message; and a sending module (1206) to transmit the encapsulated message for external transport {Figs. 4, 7-9}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464